                            Case 13-35361-RAM                Doc 69       Filed 09/23/17          Page 1 of 3
                                               United States Bankruptcy Court
                                               Southern District of Florida
In re:                                                                                                     Case No. 13-35361-RAM
Guillermo Castro                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113C-1                  User: covington                    Page 1 of 1                          Date Rcvd: Sep 21, 2017
                                      Form ID: pdf004                    Total Noticed: 12


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 23, 2017.
db             +Guillermo Castro,   905 Opa Locka Boulevard,     Opa Locka, FL 33054-3909
cr             +Ocean Bank,   c/o Michael Carroll, Esq.,     780 NW 72 Ave #500,   Miami, FL 33150
91794743       +Ariel Fund 2013 Tax LLC,    5151 Collins Avenue Suite 1727,    Miami Beach, FL 33140-2717
91866014       +City of Opa Locka,    Code Enforcement,   P. O. Box 540371,    Opa Locka, FL 33054-0371
91794744       +City of Opa Locka Dept Public Works,    12950 N.W. 42nd Ave.,    Opa Locka, FL 33054-4403
91794745       +JPL Investment Corporpation,    Attn: Ivan Castaneda/Ocean Bank,     780 NW 42 Avenue Suite 411,
                 Miami, FL 33126-5536
91980230       +JPL Investments Corp,    8724 SW 72 St #382,    Miami, FL 33173-3512
91794746       +Mathon Investments Corporation,    8770 Sunset Drive #531,    Miami, FL 33173-3512

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr              E-mail/Text: JCAP_BNC_Notices@jcap.com Sep 21 2017 23:51:51      Jefferson Capital Systems LLC,
                 PO Box 7999,   St Cloud, MN 56302
91866013       +E-mail/Text: cio.bncmail@irs.gov Sep 21 2017 23:51:14     Internal Revenue Service,
                 7850 SW 6th Court,   Stop 5730,   Plantation, FL 33324-3210
91850694        E-mail/Text: JCAP_BNC_Notices@jcap.com Sep 21 2017 23:51:51      Jefferson Capital Systems LLC,
                 PO BOX 7999,   SAINT CLOUD MN 56302-9617
91794747       +E-mail/Text: mdtcbkc@miamidade.gov Sep 21 2017 23:51:30      Miami Dade County Tax Collector,
                 140 W. Flagler, Room 101,   Miami, FL 33130-1559
                                                                                             TOTAL: 4

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
91866012*         Internal Revenue Service,    PO Box 7346,   Philadelphia, PA 19101-7346
91982298*         Internal Revenue Service,    Centralized Insolvency Operation,   P.O. Box 7346,
                   Philadelphia, PA 19101-7346
                                                                                               TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 23, 2017                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 21, 2017 at the address(es) listed below:
              Carolina A Lombardi    on behalf of Debtor Guillermo Castro CLombardi@legalservicesmiami.org,
               mcabrera@legalservicesmiami.org;pleadings@legalservicesmiami.org
              Michael R. Carroll, Esq.    on behalf of Creditor   Ocean Bank mcarroll@oceanbank.com
              Nancy K. Neidich    e2c8f01@ch13miami.com, ecf2@ch13miami.com
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
                                                                                             TOTAL: 4
           Case 13-35361-RAM   Doc 69   Filed 09/23/17   Page 2 of 3




     ORDERED in the Southern District of Florida on September 20, 2017.




                                                  Robert A. Mark, Judge
                                                  United States Bankruptcy Court
_____________________________________________________________________________
Case 13-35361-RAM   Doc 69   Filed 09/23/17   Page 3 of 3
